The Chancellor.
This application is under the 7th section of the act of the 24th sess. ch. 30., concerning idiots, lunatics, and, infant trustees, and which section was copied from the stat. of 7 An. c. 19. The statute gives *409the jurisdiction of the court, by petition; and Lord Eldon, in Evelyn v. Forster, (8 Vesey, 96.) refused to make an order in such a case upon motion merely. If the trust did not appear in writing, or if the infant had an interest, or if it was a doubtful case, the court has said (ex parte Vernon, 2 P. Wms. 548., and see also, 2 Vesey, 559.) that it would not interfere, even on petition, but would put the. cestuy que trust to his bill. In this case it is only necessary to ascertain whether the infants be really trustees within the act, according to the allegation in the petition, and the usual course is to order a Master to inquire and report. This was done in the case ex parte Vernon, and also in the cases ex parte Benton, and ex parte Burton. (Dickens 394, 395.)
I shall,^accordingly, direct, that the petition be referred to one of the masters of this court, to examine into the matters of fact stated therein, and to report the same, with his opinion thereon, and that he give notice to the guardian or next friend of the infants, of the time and place of such inquiry.
Order accordingly.